Citation Nr: 1219740	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-28 152	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a disability of the right shoulder.

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.

3.  Entitlement to service connection for a disability of the left shoulder.

4.  Entitlement to service connection for deep vein thrombosis of the left leg.  

5.  Entitlement to service connection for deep vein thrombosis of the right leg.  

6.  Entitlement to service connection for a disability of the left knee.

7.  Entitlement to a temporary total rating based on convalescence, following left knee surgery in February 2009.





REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1973 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2006, in July 2006, and in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  At the hearing, the Board took testimony on a service-connected chest scar, which is referred to the RO for clarification of whether the Veteran is pursuing a claim for increase for the scar. 

As the record contains diagnoses of psychiatric disorders other than posttraumatic stress disorder, the Board has restyled the claim as shown on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).


The application to reopen the claim of service connection for a right shoulder disability as well as the claims of service connection a psychiatric disorder to include posttraumatic stress disorder, a disability of the left shoulder, deep vein thrombosis of the left and right legs, and a disability of the left knee are REMANDED to the RO via the Appeals Management Center in Washington, DC.

A decision by the Board on the claim for a temporary total rating based on convalescence, following left knee surgery in February 2009, is deferred until the claim of service connection for a left knee disability is finally adjudicated. 


REMAND 

On the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, in February 2012 at the hearing before the Board, the Veteran identified events in service, which are relevant to his claim.  Although morning reports and sick reports are not available, the Veteran's unit history and lessons learned are relevant evidence.  As VA will make as many requests as are necessary to obtain relevant service department records unless the records do not exist or that further efforts to obtain the records would be futile, further development under the duty to assist is needed.

On the application to reopen the claim of service connection for a right shoulder disability as well as the claims of service connection for a disability of the left shoulder, deep vein thrombosis of the left leg and the right leg, and a left knee disability, in February 2012, at the hearing before the Board, the Veteran identified VA records at the Shreveport, Louisiana VA Medical Center from about 1975 to the 1980.  Although the RO was unable to obtain the records in February 1994, VA will make as many requests as are necessary to obtain relevant VA records unless the records do not exist or that further efforts to obtain the records would be futile, and further development under the duty to assist is needed.





The Veteran has also referred to records of the California Department of Corrections that should be requested, and further development under the duty to assist is needed. 

Accordingly, the claims are REMANDED for the following action:

1.  Request from the proper federal custodian, the unit history and lessons learned for Company G, 2nd Battalion, 9th Marines, 3rd Marine Division from February 1974 to March 1975; from April 1974 to October 1974, the unit was redesignated as Company G, Battalion Landing Team 2/9, 3rd Marine Division.   

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Request records from the Shreveport, Louisiana VA Medical Center from about 1975 to the 1980.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).









3.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf:

Records of the California Department of Corrections for the period ending in 1997 and from the California Institute for Men from August 2004 to September 2005. 

4.  Obtain VA records since July 2009. 

5.  On completion of the development, readjudicate the claims.  On the claim of service connection a psychiatric disorder to include posttraumatic stress disorder also adjudicate the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder. 

If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case, addressing the additional evidence since the statements of the case were issue in July 2007 and in March 2011, including the statement in August 2011 a VA counselor and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


